Gary, J. The plaintiff in error, defendant below, was summoned more than ten days before the October term, 1888, of the County Court. Ho declaration was filed until during the Hovember term. At the February term, 1889, the plaintiff in error not having appeared in the suit, judgment by default was entered against him. This was error. Ho declaration having been filed ten days before the Hovember term, the right to pursue the defendant in that' action was gone, unless the defendant should waive the objection. Sec. 17, Practice Act; Pratt v. Grimes, 35 Ill. 164; Moody v. Thomas, 79 Ill. 274. The judgment is reversed and the cause remanded. Reversed and remanded.